Oalhoon, T.,
delivered tbe opinion of tbe court.
We conclude from tbe whole history of tbe statute of frauds from 29 Charles II. down, and from tbe matter of our own statute, and tbe collocation of section 4233 of tbe Code of 1892, that tbe reference in that section is to visible, tangible property, and does not embrace tbe transfer of a policy of life insurance *15during the life of the assured, as in the record before us; and that such transfers, as in cases of land even before that section was enacted, might have been shown to be in fact mere securities for debt. Much incompetent testimony appears in the record, but the chancellor reserved ruling, and decided on the competent evidence. He is sustained by the testimony of Birchett as to the conversation he heard between Owens and Armstrong, and also by the testimony of Conway, and we do not feel authorized to disturb his conclusion.

Affirmed.